Opinion by
Keller, J.,
Plaintiff, a foreign corporation, sued defendant in the County Court of Allegheny County to recover for merchandise sold and delivered defendant at his special instance and request. Defendant resisted payment on the ground that plaintiff, though not registered as required by the Act of June 8,1911, P. L. 710, as amended by the Act of April 22, 1915, P. L. 170, was doing business in Pennsylvania in violation of that act.
The evidence as to the facts was conflicting, and did not conclusively establish a doing of business by the *57plaintiff within this State, and therefore it was for the jury to decide, under proper instructions from the court as to what constituted such a doing of business, whether the contract sued upon was in violation of the act by reason of the fact that the plaintiff was transacting business in this Commonwealth as thus defined and prohibited: Diamond Power Specialty Co. v. Milne, 67 Pa. Superior Ct. 223.
Under the evidence the court would not have been justified in taking the case from the jury and giving binding instructions for the defendant and as this was the burden of appellant’s complaint it follows that the court of common pleas did not err in refusing an appeal from the county court.
The order is affirmed.